2019 UT App 98



               THE UTAH COURT OF APPEALS

     STATE OF UTAH, IN THE INTEREST OF C.S., C.S., AND C.S.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                            M.C.W.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                             Opinion
                        No. 20170732-CA
                        Filed June 6, 2019

      Fifth District Juvenile Court, St. George Department
                The Honorable Michael F. Leavitt
                            No. 542094

             J. Robert Latham, Attorney for Appellant
          Sean D. Reyes, Carol L.C. Verdoia, and John M.
                Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
  in which JUDGES KATE APPLEBY and DIANA HAGEN concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     In August 2017, the juvenile court granted permanent
guardianship of C.S., C.S., and C.S. (collectively, Children) to
their paternal grandmother (Grandmother). M.C.W., Children’s
mother (Mother), filed a post-judgment motion challenging the
court’s permanency order. Mother argued (1) that the court
should order additional investigation into the safety, fitness, and
appropriateness of Grandmother’s permanent home in another
state and the relatives residing there; (2) that the evidence
                            In re C.S.


presented at the permanency hearing was insufficient to support
Children’s permanent placement with Grandmother; and (3) that
the court should grant a new trial or alter or amend its findings
of fact and conclusions of law to reflect evidence presented at
trial that was not included in the court’s permanency order. The
juvenile court denied the motion, and Mother appeals. We
affirm.


                        BACKGROUND

¶2     Mother has appeared before the juvenile court twice for
dependency proceedings initiated by the Utah Division of Child
and Family Services (DCFS). In 2008, a juvenile court determined
that Children were abused and neglected and removed them
from Mother’s custody. The basis for the removal was Mother’s
substance abuse, a drug overdose, and incidents of domestic
violence. After Mother’s successful completion of reunification
services, the juvenile court returned Children to her custody in
2009 and terminated further protective supervision services.

¶3     The second dependency proceeding followed Mother’s
arrest on July 19, 2016. Mother and Children were residing at a
shelter for victims of domestic violence when police responded
to a complaint that Children were assaulting staff members and
damaging the facility. When they arrived at the shelter, police
learned that Mother had an outstanding warrant. She was
arrested, and Children were placed in the protective custody of
DCFS. The juvenile court then determined that Mother abused
and neglected Children.

¶4    At the first shelter hearing in July 2016, the juvenile court
found that removal of Children from Mother’s custody was
necessary and in their best interests. The court determined that
Children could be safely returned to Mother’s custody only if
DCFS provided protective supervision. The court appointed a



20170732-CA                     2                2019 UT App 98
                            In re C.S.


guardian ad litem for Children and ordered DCFS to prepare a
service plan for Mother. The service plan required Mother to
provide meals, maintain safe and legal housing for Children,
and undertake parent training. The court also ordered Mother to
refrain from using drugs and alcohol, to submit to drug tests,
and not to associate with anyone under the influence of alcohol.

¶5     At a second shelter hearing in August 2016, Mother
conceded that she could not keep Children safe from each other
and could not prevent their destructive behavior. Mother
therefore voluntarily agreed to return Children to DCFS custody.
Children were placed in the temporary custody of DCFS, and the
juvenile court ordered DCFS to consider Grandmother, who
lived in Arkansas but who was willing to relocate to Utah to care
for Children, as a potential placement option for Children. The
court was aware that Grandmother had assumed periodic
custody of Children over the years when Mother and Children’s
father had been unable to provide for them. 1

¶6    Thereafter, Mother requested that the juvenile court
return Children to her custody. During a pretrial hearing in
September 2016, the juvenile court postponed ruling on Mother’s
request and allowed the State and the guardian ad litem to
continue to look into other possible placements for Children. The
court allowed DCFS to make a provisional placement with
Grandmother, who at this point had moved from Arkansas to
Utah, once she successfully completed a background check. The
court also ordered DCFS to provide reunification services to
Mother for twelve months.



1. Children’s father failed to respond to the State’s petition and
the court entered a default judgment against him. L.S. has an
extensive history of substance abuse, domestic violence, and
involvement with the criminal justice system.




20170732-CA                     3               2019 UT App 98
                            In re C.S.


¶7     At the subsequent adjudication/disposition hearing, the
court ordered Mother to undergo a psychological evaluation,
parenting training, and family therapy; to obtain stable housing
and a legal means of income; and to participate in an assessment
to determine the family’s needs. Mother made little progress in
following this plan however. Her participation in individual
therapy was a precondition for starting family therapy, but she
did not think she needed therapy and did not attend any
sessions for approximately five months after being notified of
this requirement. The month she began attending therapy,
Mother lost her job and housing, and she stopped attending
family therapy. She had continued difficulties in visits with
Children, and she often argued with Grandmother, the DCFS
caseworker, and Children during those visits. Mother also had
trouble following through with appropriate parenting skills
during her parent-time and often blamed Children for the
problems. During the reunification period, Mother did not
maintain consistent employment or obtain stable housing. In
contrast, after Children were placed with Grandmother, she
consistently cared and provided for them. Grandmother
relocated from Arkansas to Utah to care for Children, obtained
an apartment and employment, and engaged in behavior-related
training and therapy to learn how to better control Children’s
problematic behaviors. Grandmother provided consistent
discipline and ensured that Children attended school, therapy,
and parent-time with Mother.

¶8     Mother’s permanency hearing began in July 2017 and
lasted five days. Throughout the proceedings, the juvenile court
recognized that it was in Children’s best interests to be placed in
a guardianship with a relative if they could not be returned
safely to Mother’s custody at the end of the reunification period.
To that end, Grandmother had informed the court that she was
“willing to have [Children] placed with her if [it was] deemed
appropriate.” Because Grandmother was a permanent resident




20170732-CA                     4                2019 UT App 98
                            In re C.S.


of Arkansas, she testified at the permanency hearing to the
conditions she would provide for Children in Arkansas.
Grandmother owned her own business and lived with her
husband (Step-grandfather), Children’s aunt (Aunt), and Aunt’s
two young children. Grandmother had been married to Step-
grandfather for fifteen years, and he had attended classes for
foster parents. They had purchased a five-bedroom house in
May 2016, which was being remodeled. Grandmother informed
the court about the school Children would attend, her plans to
take them to school, and her intention to continue to facilitate
their participation in therapy. Grandmother testified that
Step-grandfather was once a drug user but that he had been
drug-free for over forty years. Neither Grandmother nor
Step-grandfather currently used any alcohol or controlled
substances. Grandmother acknowledged that Step-grandfather
once had Hepatitis C and cirrhosis, and had received a liver
transplant; she also acknowledged that Step-grandfather was
convicted of robbery forty-five years ago. Grandmother
indicated that the records from these incidents have been sealed
and that Step-grandfather eventually received a pardon from
Arkansas’s governor.

¶9     Based on the evidence presented at the permanency
hearing and Mother’s failure to comply with the service plan, the
juvenile court found by a preponderance of the evidence that
returning Children to Mother “would create a substantial risk of
detriment to their emotional well-being.” The court found that
guardianship with a relative was the most appropriate plan for
Children and thus awarded Grandmother permanent custody
and guardianship, and it terminated reunification services for
Mother. The findings of fact in the court’s permanency order do
not include information about Step-grandfather, Aunt, or
Grandmother’s household in Arkansas.

¶10 After the permanency order was entered, Mother filed a
post-judgment motion for a new trial or to amend the court’s


20170732-CA                    5                2019 UT App 98
                              In re C.S.


findings of fact and conclusions of law. The juvenile court
denied the motion, and Mother appeals.


             ISSUES AND STANDARDS OF REVIEW

¶11 Mother appeals the juvenile court’s permanency decision
on several grounds. First, she contends that the court erred in
denying her post-judgment request for additional investigation
into Grandmother’s living situation in Arkansas. This challenge
requires us to determine whether the mandatory fitness and
safety provisions contained in Utah Code section 78A-6-307,
applicable at the initial stages of a child welfare proceeding, also
apply to a juvenile court’s permanent placement decisions. This
is a question of statutory interpretation, which we review for
correctness, giving no deference to the juvenile court’s
interpretation. In re B.N.A., 2018 UT App 224, ¶ 8, 438 P.3d 10.

¶12 Second, Mother contends that the juvenile court’s findings
of fact are insufficient to support its decision to award
Grandmother permanent guardianship of Children. “We afford
great deference to the juvenile court’s findings of fact,” In re
A.C.M., 2009 UT 30, ¶ 8, 221 P.3d 185, and will overturn the
court’s decision only “if it either failed to consider all of the facts
or considered all of the facts and its decision was nonetheless
against the clear weight of the evidence,” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435. Further, we give the juvenile court “a wide
latitude of discretion as to the judgments arrived at based upon
not only the court’s opportunity to judge credibility firsthand,
but also based on the juvenile court judges’ special training,
experience and interest in this field.” In re E.R., 2001 UT App 66,
¶ 11, 21 P.3d 680 (quotation simplified).

¶13 Third, Mother contends that the juvenile court improperly
denied her post-judgment request for a new trial or to alter or
amend the judgment, arguing that the court’s permanency



20170732-CA                       6                 2019 UT App 98
                              In re C.S.


decision was not supported by sufficient evidence. We review
motions for a new trial and motions to amend a judgment for an
abuse of discretion. In re A.F.K., 2009 UT App 198, ¶ 17, 216 P.3d
980. “The [juvenile] court’s denial of a motion for a new trial will
be reversed only if the evidence to support the [judgment] was
completely lacking or was so slight and unconvincing as to make
the [judgment] plainly unreasonable and unjust.” See Jessop v.
Hardman, 2014 UT App 28, ¶ 10, 319 P.3d 790 (quotation
simplified). Mother also contends that the factual findings set
forth in the court’s permanency order were inadequate to justify
the court’s legal conclusions. “We review the legal adequacy of
findings of fact for correctness as a question of law.” Shuman v.
Shuman, 2017 UT App 192, ¶ 2, 406 P.3d 258 (quotation
simplified).


                            ANALYSIS

                        I. Fitness and Safety

¶14 Mother contends that the mandatory fitness and safety
provisions of section 78A-6-307 of the Utah Code applicable to a
juvenile court’s initial and temporary placement decisions made
at a shelter hearing also apply to the court’s permanent
placement decisions. Specifically, she argues that a harmonious
reading of the statutes governing child welfare proceedings
mandates that the fitness, safety, and appropriateness
requirements contained in section 78A-6-307 apply throughout
all phases of child welfare proceedings. When interpreting
statutes, our primary objective “is to give effect to the intent of
the legislature.” In re J.M.S., 2011 UT 75, ¶ 13, 280 P.3d 410. First,
we look at “the statute’s plain language and presume that the
legislature used each word advisedly and read each term
according to its ordinary and accepted meaning.” Id. (quotation
simplified). Because statutory language is often not “plain”
when read in isolation, we must read it “in light of its linguistic,



20170732-CA                      7                 2019 UT App 98
                             In re C.S.


structural, and statutory context.” Id. (quotation simplified). “For
this reason, our interpretation of a statute requires that each part
or section be construed in connection with every other part or
section so as to produce a harmonious whole.” Id. (quotation
simplified). “If the language of the statute yields a plain meaning
that does not lead to an absurd result, the analysis ends.” Murray
v. Utah Labor Comm’n, 2013 UT 38, ¶ 16, 308 P.3d 461 (quotation
simplified).

¶15 If DCFS removes a child from a parent’s custody because
of abuse or neglect, a juvenile court must determine whether the
removal was reasonable and whether continued removal is
necessary. See Utah Code Ann. § 78A-6-306 (LexisNexis Supp.
2018). If the court finds continued removal necessary but the
child is not returned to the custody of the child’s other parent,
then section 78A-6-307(7) governs. Pursuant to that section, the
juvenile court must first determine whether “there is a relative or
a friend who is able and willing to care for the child.” Id.
§ 78A-6-307(7)(a). “If a willing relative or friend is identified
under Subsection (7)(a), the court shall make a specific finding
regarding” the fitness, safety, and appropriateness of the
placement. Id. § 78A-6-307(10)(a). If the court makes “the finding
described in Subsection (10)(a)” and the child will be placed with
a relative, “the court shall, at a minimum, order” background
investigations that include background checks of the relative and
each non-relative who resides where the child will be placed. Id.
§ 78A-6-307(11). The statute also requires DCFS to visit the
relative’s home. Id. All of these requirements relate back to
subsection 78A-6-307(7), which explicitly states that it applies “at
the time of the shelter hearing.” Id. § 78A-6-307(7).

¶16 These statutory requirements apply early on in a child
welfare proceeding when the juvenile court must quickly
determine who will have custody of the child until the child is
able to be safely returned to the custody of his or her parent, if
possible. At this stage, the court is not yet entirely familiar with


20170732-CA                     8                 2019 UT App 98
                             In re C.S.


all the circumstances of the case and has limited information
about the parties. Therefore, pursuant to the plain language of
the statute, to facilitate placement of a child with a friend or
relative, the requirements in section 78A-6-307(11) are
mandatory only in connection with the initial placement of the
child with a willing relative or friend. Id. § 78A-6-307(11)(a).

¶17 If the juvenile court determines that continued removal of
a child is necessary, it then must establish a permanency plan
and determine whether reunification services are appropriate for
the child and the child’s family. Id. § 78A-6-312(2). “In all cases,
the minor’s health, safety, and welfare shall be the court’s
paramount concern in determining whether reasonable efforts to
reunify should be made.” Id. § 78A-6-312(5). If reunification
services are appropriate, the court will establish a service plan
that outlines certain requirements the parent must meet over a
designated period to regain custody of the child.

¶18 When reunification services are ordered, they are
generally not to be provided for more than twelve months. Id.
§ 78A-6-312(13). Once the period for reunification services has
expired, the court must hold a permanency hearing to evaluate
the placement goal and make a determination if it is still
appropriate. See id. § 78A-6-312(16). The purpose of the
permanency hearing is to determine whether the child can be
safely returned to the child’s parent. Id. § 78A-6-314(2). If a
parent fails to follow the service plan—that is, fails to remedy
the problems that warranted the State’s intervention in the first
instance—the court must decide whether to continue
reunification services or make a final determination regarding
parental rights, custody, and guardianship. Id. § 78A-6-314(4). At
this phase of the proceedings, if the court determines that a child
may not be returned safely to his or her parent, the statute
requires only that “the minor’s health, safety, and welfare” “be
the court’s paramount concern.” Id. § 78A-6-312(5).




20170732-CA                     9                 2019 UT App 98
                            In re C.S.


¶19 In this case, Mother argues that the juvenile court was
required to follow the procedures outlined in section 78A-6-307
when appointing Grandmother as Children’s permanent
guardian. Specifically, Mother argues that pursuant to
subsection 78A-6-307(11), before Grandmother could be
awarded permanent guardianship of Children, the court was
required, at a minimum, to order a background check on
Step-grandfather and the other individuals residing at
Grandmother’s house in Arkansas and to order DCFS to visit the
Arkansas      household.     Mother    contends   that    section
78A-6-307(11)’s requirements apply throughout the pendency of
a child welfare proceeding. We disagree. A plain language
reading of section 78A-6-307 demonstrates that the requirement
for background investigations applies only to the determination
of whether a child’s placement is appropriate at the
commencement of the reunification period. Section 78A-6-307
sets forth the required procedures for shelter hearings and the
initial placement of a child who has been removed from parental
custody. Subsection (11) states that the requirements concerning
background checks apply to “making the finding described in
Subsection (10)(a).” Id. § 78A-6-307(11). Subsection (10)(a) sets
forth the findings the court must make if a “willing relative or
friend” has been identified for temporary placement until a
permanent determination is reached. Id. § 78A-6-307(10)(a).

¶20 When Grandmother first moved to Utah, she completed
and passed the required background check. She obtained
housing, and DCFS inspected Grandmother’s Utah residence.
Meanwhile, Step-grandfather remained in Arkansas. At that
time, even before the initial placement, Grandmother was living
by herself in Utah, so there was no statutory requirement for a
background check on Step-grandfather in Arkansas.

¶21 One year later at the permanency hearing, when the
juvenile court determined that Children could not be returned
safely to Mother’s custody, the court’s only statutory directive in


20170732-CA                    10                2019 UT App 98
                            In re C.S.


figuring out a permanent placement for Children was that the
court make its determination based on the “paramount concern”
of Children’s health, safety, and welfare. Id. § 78A-6-312(5). At
the time of the hearing, Grandmother was still living alone in
Utah, but even if she had been living with Step-grandfather in
Utah or in Arkansas, a background check and a home inspection
were not statutorily mandated at the permanency stage of the
proceeding. Such investigation would be required at the
permanency hearing only if the court found that ordering it was
in the best interests of Children. “Once a court has determined
that a child has been abused or neglected, that court is given
broad discretion in determining the child’s permanent
placement.” In re L.M., 2001 UT App 314, ¶ 19, 37 P.3d 1188.
Such is the case here. Accordingly, we affirm the juvenile court’s
decision denying Mother’s request for further investigation. 2

                 II. Sufficiency of the Evidence

¶22 Mother next contends that (1) the juvenile court’s findings
of fact were insufficient to support its conclusion in the
permanency order that Grandmother was an appropriate
permanent guardian for Children, and (2) the overall evidence
presented at the permanency hearing was not sufficient to
support Grandmother as an appropriate person with whom to
place Children. We address each argument in turn.



2. Mother raises some valid concerns as to a potential need for
ongoing background checks and home inspections at every stage
of a child welfare proceeding, especially if the award of
permanent custody includes moving children out of state. But a
plain reading of subsections 78A-6-307(10)–(15) demonstrates
that the requirements of these subsections do not extend beyond
the shelter-hearing stage of a child welfare case. A resolution in
Mother’s favor on this issue would require a statutory change.




20170732-CA                    11                  2019 UT App 98
                             In re C.S.


A.     Findings of Fact

¶23 A juvenile court’s findings of fact will not be overturned
unless they are against the clear weight of the evidence. In re
E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. “To successfully
challenge [a] juvenile court’s findings of fact,” Mother must
“marshal all the evidence supporting the [juvenile] court’s
findings and then show the evidence to be legally insufficient to
support the findings.” See In re J.M.V., 958 P.2d 943, 947 (Utah Ct.
App. 1998) (quotation simplified). This requires Mother to do
more than “present[] only those facts favorable to her
argument.” See In re K.J., 2013 UT App 237, ¶ 38, 327 P.3d 1203.
Instead, Mother must identify flaws in the evidence, and the
findings resulting from it, rendering the juvenile court’s reliance
on it clearly erroneous. See In re L.M., 2013 UT App 191, ¶ 17, 308
P.3d 553. “Where a party fails to marshal the evidence in support
of a challenged finding, the party will almost certainly fail to
carry its burden of persuasion on appeal.” In re A.J., 2017 UT
App 235, ¶ 34 n.8, 414 P.3d 541 (quotation simplified).

¶24 Here, Mother does not address the factual findings the
juvenile court relied on to support its conclusion that
Grandmother was an appropriate permanent guardian for
Children. Mother does not challenge the evidentiary basis of any
of the court’s specific findings, nor does she engage in any
analysis suggesting that the court’s findings did not support its
conclusions. Instead, Mother focuses on the lack of certain
evidence she claims might have shown that awarding
permanent guardianship to Grandmother was not in Children’s
best interests. Mother cannot carry her burden by merely
highlighting potentially problematic issues with Step-
grandfather and the lack of additional testimony about Aunt and
the household in Arkansas. Rather, she “must identify flaws in
the evidence relied on by the [juvenile] court that rendered the
[juvenile] court’s reliance on it, and the findings resulting from
it, clearly erroneous.” See Shuman v. Shuman, 2017 UT App 192,


20170732-CA                     12                2019 UT App 98
                             In re C.S.


¶ 8, 406 P.3d 258 (quotation simplified). Mother has not done so,
and as a result, she has not carried her burden to show that the
court’s factual findings were inadequate to support the
conclusion that permanent placement with Grandmother was
appropriate.

B.     Evidence for the Placement

¶25 “The Utah Code provides that if the juvenile court orders
reunification services for a parent, a permanency hearing shall
be held at the expiration of those services . . . .” In re J.H., 2006
UT App 205, ¶ 7, 138 P.3d 70; see also Utah Code Ann.
§ 78A-6-312(16) (LexisNexis Supp. 2018). At the permanency
hearing a juvenile court has two options: either (1) order that the
child be returned to his or her parent, or (2) terminate
reunification services and develop a permanency plan for the
child if the court “finds that returning the child to the parent
poses a substantial risk to the child’s well-being.” In re S.K., 1999
UT App 261, ¶ 12 n.5, 987 P.2d 616 (quotation simplified). On
appeal, Mother does not contest the court’s finding that
returning Children to her custody would pose a substantial risk
to Children’s well-being. Instead, she argues only that the court
abused its discretion by granting Grandmother permanent
guardianship, because the evidence presented at trial was
insufficient to support that determination.

¶26 “Once a court has determined that a child has been
abused or neglected, that court is given broad discretion in
determining the child’s permanent placement.” In re L.M., 2001
UT App 314, ¶ 19, 37 P.3d 1188. Custody determinations will be
upheld if the determinations are “consistent with the standards
set by appellate courts and supported by adequate findings of
fact and conclusions of law.” In re J.M.V., 958 P.2d at 947
(quotation simplified). “When a foundation for the court’s
decision exists in the evidence, an appellate court may not




20170732-CA                     13                 2019 UT App 98
                            In re C.S.


engage in a reweighing of the evidence.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435.

¶27 Here, Mother contends that the evidence presented at the
permanency hearing was not sufficient for the juvenile court to
establish that Grandmother was an appropriate permanent
placement; specifically, she argues that Grandmother’s
testimony alone did not establish proof by a preponderance of
the evidence that guardianship with Grandmother was in
Children’s best interests. Mother contends that further
investigation into the Arkansas household and the individuals
who reside there might reveal significant problems with that
living situation. We are not persuaded.

¶28 When Children were removed from Mother’s care,
Grandmother left behind her husband in Arkansas, relocated to
Utah, rented an apartment, and obtained employment so that
she could care for Children. To support Mother’s reunification
efforts, Grandmother ensured that Children had transportation
to school, parent-time, and therapy. She always made Children
available for Mother’s parent-time and never missed any therapy
appointments. Grandmother also received significant training
related to Children’s behaviors. The court determined, based on
the testimony and evidence presented at the permanency
hearing, that Grandmother was able to help Children calm down
and manage their conduct, offered consistent discipline, and
created appropriate expectations for them. The juvenile court
found that Children’s behaviors improved significantly while in
Grandmother’s care. Children also indicated that it was their
desire to be placed with Grandmother. 3



3. A child’s desire as to whom he or she wishes to live with may
be considered by the juvenile court but is not controlling. While
there “is no definitive checklist of factors to be used for
                                                   (continued…)


20170732-CA                    14               2019 UT App 98
                             In re C.S.


¶29 At the permanency hearing, the juvenile court determined
that Children could not be returned safely to Mother. Consistent
with the original concurrent goal for Children established at the
adjudication/disposition hearing, the court found that placing
Children with Grandmother was appropriate. We are not
persuaded by Mother’s argument that Grandmother’s testimony
alone is insufficient to establish that she and the individuals who
reside in her Arkansas household will provide an appropriate
living situation for Children. The judge in this case not only
heard Grandmother’s testimony at the permanency hearing,
which provided the court with an opportunity for “a thoughtful,
experience-based evaluation” of Grandmother, see In re Z.D.,
2006 UT 54, ¶ 49, 147 P.3d 401, but had also worked with
Grandmother for more than a year, giving the court an extended
“opportunity to judge [Grandmother’s] credibility firsthand,” see
In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. The judge’s
determination has added credibility based on his “special
training, experience and interest in this field.” See id. (quotation
simplified). The court’s findings were supported by evidence in
the record. Therefore, we are not convinced that the court went
against the clear weight of the evidence in finding that
Grandmother is an appropriate permanent guardian.




(…continued)
determining custody since such factors are highly personal and
individual,” a juvenile court may consider “the preference of the
child” as one of several factors, but it is not binding on the court.
In re J.M., 940 P.2d 527, 535 (Utah Ct. App. 1997) (quotation
simplified). Best interest determinations often turn on many
factors that the juvenile court “is best suited to assess, given its
proximity to the parties and the circumstances.” Id. (quotation
simplified). Therefore, we will affirm a juvenile court’s custody
award so long as the court has not abused its discretion. Id.




20170732-CA                     15                 2019 UT App 98
                            In re C.S.


¶30 Mother is correct that the court could have ordered more
investigation that might have uncovered something that would
render placement with Grandmother less appropriate. But
Mother does not indicate what potentially troubling information
about Step-grandfather and Aunt may be exposed by further
investigation or argue that the court did not take into account
the negative information about Step-grandfather’s distant past to
which Grandmother testified. Mother provides no evidence to
support her speculative arguments and, because of this, fails to
persuade us that the juvenile court did not consider
Grandmother’s housing situation in Arkansas or Step-
grandfather’s and Aunt’s histories; those issues were discussed
at the permanency hearing and the court considered them.

¶31 We will overturn a juvenile court’s decision “only if it
either failed to consider all of the facts or considered all of the
facts and its decision was nonetheless against the clear weight of
the evidence.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. Because
we determine that the court’s decision to grant permanent
custody and guardianship of Children to Grandmother was
supported by sufficient evidence, we will not disturb it. See In re
C.C.W., 2019 UT App 34, ¶ 25.

     III. Motion for New Trial and to Amend the Judgment

¶32 Finally, Mother contends that the juvenile court
improperly denied her post-judgment motion for a new trial and
to amend the juvenile court’s permanency order to include
additional findings. After the entry of judgment, rule 52 of the
Utah Rules of Civil Procedure permits a party to request that the
court “amend its findings or make additional findings and . . .
amend the judgment accordingly.” Utah R. Civ. P. 52(b).
Presuming that the additional or amended findings undermine
the court’s conclusions of law, “[t]he motion may accompany a
motion for a new trial under Rule 59.” Id.




20170732-CA                    16                2019 UT App 98
                             In re C.S.


¶33 In her motion, Mother sought amendment or alteration of
the permanency order to include additional findings regarding
facts that were allegedly discussed at the permanency hearings.
One reason the court gave for its denial of Mother’s
post-judgment motion is that Mother failed to point the court to
the portions of the record demonstrating “which of the proposed
facts were actually presented to the Court, whether they were
disputed, or merely raised through questions by counsel.” 4
Accordingly, the juvenile court found that it lacked “the ability
to determine if these facts were raised at trial in such a manner
that the Court could find them to be true or not.”

¶34 Mother contends that because the juvenile court required
her to cite the record in her motion, the juvenile court did not in
fact consider any of the information Mother sought to be added
to the court’s permanency order. Mother argues that the juvenile
court’s alleged failure to consider her evidence “make[s] the
verdict plainly unreasonable and unjust.” She claims that “[h]ad
the juvenile court reviewed the hearing audio, it would have
discovered . . . that the juvenile court, [DCFS], and Mother



4. The juvenile court also denied Mother’s motion on a second
and independent ground, stating that “Mother fails to show that
the proposed facts are necessary to a conclusion that
Grandmother be appointed as permanent guardian.” Because
Mother failed to address the second reason for the denial of her
post-judgment motion her challenge necessarily fails. See
Hi-Country Estates Homeowners Ass’n v. Jesse Rodney Dansie Living
Trust, 2015 UT App 218, ¶ 5, 359 P.3d 655 (“[A]n appellant must
address the basis for the district court’s ruling.”); Salt Lake
County v. Butler, Crockett & Walsh Dev. Corp., 2013 UT App 30,
¶ 28, 297 P.3d 38 (“This court will not reverse a ruling of the trial
court that rests on independent alternative grounds where the
appellant challenges only one of those grounds.”).




20170732-CA                     17                 2019 UT App 98
                             In re C.S.


would benefit from additional time to gain more information.”
We are not persuaded.

¶35 To the extent that the proposed findings are supported by
evidence in the record, Mother has not demonstrated that the
court did not consider this evidence when making its
permanency decision. See In re Estate of Knickerbocker, 912 P.2d
969, 979 (Utah 1996) (stating that the court “is not required to
recite each indicia of reasoning that leads to its conclusions”). As
Mother acknowledges, the “juvenile court had the benefit of
presiding over the permanency hearing,” and it “hear[d] the
evidence first-hand.” Mother also claims that the facts
supporting the amendments and alterations she sought to add to
the permanency order were “discussed at length during
Grandmother’s testimony.” Additionally, some of Mother’s
proposed additions simply note that parts of Grandmother’s
testimony have not yet been independently verified. The
juvenile court was cognizant of this fact, stating that it chose to
retain jurisdiction over Children “purposefully so that those
unknown issues could be addressed and monitored by the Court
to the extent possible.” The court’s permanency order
adequately sets forth the basis for its permanency decision, and
the court was not required to give further explanation as to why
Grandmother’s testimony was credible. See In re S.T., 928 P.2d
393, 398–99 (Utah Ct. App. 1996). We accordingly decline to
disturb the juvenile court’s ruling on this issue.


                         CONCLUSION

¶36 The juvenile court correctly denied Mother’s
post-judgment request for additional findings because the
placement provisions of Utah Code section 78A-6-307 do not
apply to permanent transfers of custody and guardianship.
Moreover, the court’s findings of fact were sufficient to support
the permanent placement of Children with Grandmother.



20170732-CA                     18                2019 UT App 98
                          In re C.S.


Finally, Mother has not shown that the juvenile court erred in
denying her request to amend the permanency order entered by
the court and for a new trial.

¶37   Affirmed.




20170732-CA                  19              2019 UT App 98